371 F.2d 912
UNITED STATES of America, Appellee,v.Isaac Kirkland LEEVY, Appellant.
No. 10837.
United States Court of Appeals Fourth Circuit.
Argued Jan. 9, 1967.Decided Jan. 13, 1967.

Albert A. Kennedy, Columbia, S.C., for appellant.
Charles Porter, Asst. U.S. Atty.  (Terrell L. Glenn, U.S. Atty., on brief), for appellee.
Before BOREMAN, WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
Isaac Kirkland Leevy appeals from an order of the sentencing court revoking Leevy's earlier probation.  We have examined the record and find the appeal to be frivolous and utterly lacking in merit.  The evidence and facts were 'such as to reasonably satisfy the judge that the conduct of the probationer has not been as good as required by the conditions of probation.'  Yates v. United States, 308 F.2d 737, 739 (10 Cir. 1962).  See United States v. Register, 360 F.2d 689 (4 Cir. 1966).


2
Affirmed.